 


114 HR 1580 IH: Farmer Flexibility Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1580 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Farenthold introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To extend the final planting date for grain sorghum under Federal crop insurance policies because of extreme weather conditions that have adversely affected field conditions for planting, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Farmer Flexibility Act.  2.Weather-related extension of final planting date for grain sorghum under Federal crop insurance policies (a)ExtensionIn recognition of the extreme weather conditions that have adversely affected field conditions for planting grain sorghum, the final planting date established by the Risk Management Agency for any Federal crop insurance policy covering grain sorghum with a current final planting date of April 5, 2015, is hereby extended to April 26, 2015. 
(b)Inclusion in contractsThe extension of the final planting date provided by subsection (a) applies to all contracts for a Federal crop insurance policy covering grain sorghum with a current final planting date of April 5, 2015, whether entered into before, on, or after the date of the enactment of this Act.    